DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The instant publication US 20200356992 A1 will be referred to as “Specification” hereinafter.
Claims 1-20 have been presented and are pending.

Continuation Acknowledgement
This application is a continuation application of U.S. application no. 13/736,447 filed on 1/8/2013. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2.

IDS Acknowledgement
The information disclosure statement (IDS) submitted on 6/17/2022, 2/22/2022, 10/20/2021, 7/6/2021, 12/20/2020, 11/19/2020, 10/09/2020, 9/17/2020, and 8/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
While 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention and there is no requirement to explain the materiality of submitted references, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with Applicant's duty of disclosure, see Penn Yan Boats, Inc. V. Sea Lark Boats Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 1338.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claim 11, the claim recites, in part, “based on the transaction data and data associated with a merchant account maintained by the payment service, determining a level of risk of the transaction.”
The examiner submits that the instant publication 2014/0156534 (“Specification”) describes the concept of storing determination based on risk in [0021] that recite:
“ … The storing determination system 214 can execute when a network connection problem occurs between among the system 216, a card issuer, or a card network, e.g., a broken network connection or excessive network latency. The storing determination system 214 determines whether to store the transaction data 212 for future processing based on numerous risk factors, e.g., seller type, buyer type, or transaction type. If the storing determination system 214 determines not to store the transaction data 212, the system 216 can respond to the merchant device that the transaction is rejected …”

The disclosure of the determination system determining whether to store the transaction data for future processing based on numerous risk factors, e.g., seller type, buyer type, or transaction type does not show support of determining a level of risk of the transaction based on the transaction data and data associated with a merchant account maintained by the payment service.
As such, in light of the instant application being a continuation of the parent application (see above Continuation section) and the specification lacking support for the claimed expression, the claim is rejected.
For the purpose of compact prosecution, the examiner will interpret as “based on the transaction data, determining a level of risk of the transaction”.
The dependent claim(s) rejected as they depend on claim(s) above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989).
Per claim 1, the scope of the claim is unclear. Specifically, the claim recites, in part, “determining, by the one or more servers of the payment service and that, via a second network path, a network for sending a request to authorize the transaction to a computing system associated with the transaction card is unavailable … when the network is available, sending, by the one or more servers of the payment service via the second network path to the computing system, the request to authorize the transaction wherein the request includes the decrypted card data”. Here, the claim recites two networks, i.e., “a second network” and “a network for sending a request to authorize the transaction to a computing system associated with the card”. One of ordinary skill in the art could potentially interpret these two networks as same network or the two networks as being different networks. The examiner will interpret that the “network” and “second network” as being the same network.
Furthermore, the claimed limitation of “determining, by the one or more servers of the payment service and that …” results in unclear scope of the use of “and” indicates that determining is performed by the one or more servers of the payment and some other actor(s)/device(s). The claim, however, does not recite other actor(s)/device(s) but merely attempts to describe the result of determining, specifically that a network … is unavailable.

As per claim 14, the scope of the claim is unclear. Specifically, the claim recites, in part, “method as claim 11 recites, further comprising: based at least in part on the level of risk and at least in part on determining that the network is unavailable, determining, by the one or more servers of the payment service, to store the card data for sending the request at a subsequent time when the network is available.” Claim 11, however, also recites, in part, “based at least in part on the level of risk and the determining that the network is unavailable, determining, by the one or more servers of the payment service, to store the transaction data for requesting authorization when the network is available” and “the transaction data including card data associated with a transaction card of the customer”. 
The difference of claim 14 and claim 11 is the description of object of storage, i.e., card data in claim 14 and transaction data in claim 11. Claim 11, however, is clearly recites that the transaction data includes the card data. If the claimed invention determines to store the transaction data that includes the card data and stores the transaction data then why is the claimed invention in claim 14 further making determination to store something that has been stored for later processing?
For the purpose of compact prosecution, the examiner will interpret the claim 14 step to be same as that of claim 11.
The dependent claims are rejected as they depend on claims above and do not remedy the identified deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 4-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20120072347 A1 (“Conway”) in view of US 20110218872 A1 (“Richelson”) and US Patent Publication No. US 20100211469 A1 (“Salmon”), and US Patent 5,892,900 (“Ginter”). 
Per claims 1 and 5, Conway fairly teaches a computer implemented method comprising:
receiving, by one or more servers of a payment service (i.e., aggregator/processing device for routing a credit card payment) and from, via a first network path, a point-of-sale associated with a merchant (i.e., merchant terminal), transaction data associated with a transaction between a customer and the merchant, the transaction data including card data associated with a transaction card of the customer (see Fig. 2 – Fig. 5; ¶0007, processing device for routing a credit card payment transaction between a merchant terminal at a merchant and acquirer servers … receive an authorization request for the credit card transaction from the merchant terminal; ¶0042-¶0043, credit card (card present) or by providing his/her card information online … merchant 204 passes the payment request with the card information to the payment aggregator; ¶0051, acquiring bank which is also the issuing bank for the transaction cardholder); 
determining, by the one or more servers of the payment service and that, via a second network path, a network for sending a request to authorize the transaction to a computing system associated with the transaction card is unavailable; when the network is available, sending, by the one or more servers of the payment service via the second network path to the computing system, the request to authorize the transaction wherein the request includes the card data (see ¶0036, card number; ¶0044, routes the payment authorization request to a selected acquiring bank)(by routing the payment authorization requested to the selected acquiring bank, the device necessarily has to determine that via a second network path, i.e., path different than the path with the merchant device, a network for sending a request to authorize the transaction to a computing system associated with the transaction card is unavailable; ¶0060); and
receiving, by the one or more servers of the payment service and from the computing device, an indication that the transaction has been authorized by a card issuer (claim 5)(see ¶0006, receiving an authorization response; ¶0086)
Conway does not specifically teach determining, by the one or more servers of the payment service and that, via a second network path, a network for sending a request to authorize the transaction to a computing associated with the transaction card is unavailable is for the purpose of storing the card data so that the one or more servers of the payment service sends, via the second network path to the computing system, the request that includes the card data when the network is available.
Richelson, however, teaches a technique in which when it is determined that a sender cannot access a recipient due to a network problem, the sender is designed to store transaction information and then transmits the information to the recipient the information when the network is detected to be up again (see ¶0056, when it cannot access the servers due to a network problem, is designed to store transaction information locally and then transmit the information to the servers when the network is detected to be up again).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the technique of detecting network problem and store/forwarding of transaction as taught by Richelson to Conway as the combination generally improves the overall system of Conway by ensuring transaction to occur in case of network problem.

While the combination of Conway and Richelson teaches determining to store the transaction data for later forwarding of the transaction data based on determining network problem as described above, the combination does not specifically teach determining, by the one or more servers of the payment service, a level of risk associated with the transaction and that the storing is further based on the determining of the level of risk associated with the transaction.
Salmon, however, discloses one or more servers determining that a network is unavailable, wherein the network is for sending the transaction data and a request to authorize the transaction to a computing system associated with a card issuer; determining, by the one or more servers, a level of risk associated with the transaction data (see ¶0059, in the event that issuer cannot be contacted … if Internet or dedicated communication system are unavailable or inactive … may use a stand-in processing algorithm to provide temporary authorization for the transaction … I[f] the transaction is approved by STIP, a later-occurring clearance and settlement process is used to ensure …).
Hence, as the purpose of the Salmon in determining a level of risk associated with the transaction data is for later-occurring clearance and settlement process in case of the issuer cannot be contacted and the combination of Conway and Richelson also aims to store the transaction for the sake of forwarding the transaction at later when the connection becomes available as described above, it would have been obvious to one of ordinary at the time to include the technique of determining a level of risk associated with the transaction data as taught by Salmon and utilize the determination in whether to store the transaction data in the combination of Conway and Richelson as the combination improves the overall invention by allowing a transaction to occurred even in situations in which the approving authority such as issuer is unavailable thereby providing enhance usability to the customer and also protects the sender from risk that it may not desire to take (see Salmon: ¶0059, if the total value of the transaction is under a defined dollar amount or involves a certain category of goods or service).

While the combination of Conway, Richelson, and Salmon teaches based at least in part on determining to store the data, storing the data on the storage device, the combination does not specifically teach encrypting the card data using an encryption key of a cryptographic key pair to generate encrypted card data, the cryptographic key pair including the encryption key and a decryption key; storing the encrypted card data; decrypting the card data using the decryption key to generate decrypted card data prior to the sending of the card data to the one or more servers when the network is available; and deleting, by the one or more servers of the payment service, the decryption key.
Ginter, an analogous art of storage system, discloses encrypting data prior to storage using an encryption key of a cryptographic key pair to generate encrypted transaction, the cryptographic key pair including the encryption key and a decryption key, storing the encrypted data in a storage device, retrieving the encrypted data and decrypting the retrieve encrypted data using the decryption key; deleting the decryption key (see col. 41, lines 40-62; col. 63, lines 13-27; col. 64, lines 1-5; col. 136, lines 37-50; col. 171, line 14 – col. 172, line 26, the old key may now be removed; col. 172, lines 37-67; col./line 199/33-200/22; col. 209, lines 25-50). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the technique of securing of storage data as taught by Ginter to the combination of Conway, Richelson, and Salmon as the combination generally improves the overall security of the system by protecting the stored data from potential leakage of the stored data and revealing of sensitive information.   

As per claim 4, the combination of Conway, Richelson, Salmon, and Ginter further teaches  in response to storing the encrypted card data, sending the encrypted card data to a hardware security module, wherein the encryption key is received from the hardware security module, and wherein decrypting the card data comprises: decrypting, by the hardware security module, the card data using the decryption key; and receiving, by the payment service from the hardware security module, the decrypted card data (see Ginter: col. 60, lines 7-55; col. 127, lines 48-50; col. 213, lines 1-3).
As per claim 6, the combination of Conway, Richelson, Salmon, and Ginter further teaches wherein the transaction data further includes data associated with at least one other transaction (see Salmon: ¶0059, other transaction detail).
Furthermore, description of transaction data is non-functional descriptive material.

As per claims 7 and 8, the combination of Conway, Richelson, Salmon, and Ginter wherein the second network path includes a computing system of an acquirer and a computing system of an issuer (see Conway: Fig. 2; ¶0051)

As per claim 9, the combination of Conway, Richelson, Salmon, and Ginter by disclosing whether to store/forward based on risk factors as in Salmon as described above, the combination of Conway, Richelson, Salmon, and Ginter discloses wherein determining the level of risk associated with the transaction comprises determining the level of risk associated with storing the transaction data for future processing.

As per claim 10, the combination of Conway, Richelson, Salmon, and Ginter discloses wherein determining the level of risk associated with the transaction comprises determining one or more risk factors of the transaction, wherein the one or more risk factors include one or more of a merchant type, a customer type, or a transaction type (see Salmon: a certain category of goods or services).


Claims 2 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Conway”, “Richelson”, “Salmon”, and “Ginter” as applied in claim 1 as above, in further view of US 20070283385 A1 (“Qiu”). 

Per claim 2, the combination of Conway, Richelson, Salmon, and Ginter discloses generating an instruction to process the transaction (i.e., instruction to decrypt the card data) once the network becomes available (see Ginter that teaches the technique of encryption/decryption and Conway/Richelson/Salmon on card data and network availability as described above in claim 1 and in view of the computer necessarily generates instructions for the processor to perform the functions). 
The combination of Conway, Richelson, Salmon, and Ginter, however, does not specifically teach pinging, by a background process associated with the payment service, the computing system associated with the transaction card to determine whether the network is available and that the generating of the instruction is done by the background process.
Qiu, however, teaches pinging, by a background process associated with the payment service, the issuer to determine if the network is available; and based on receiving a response from the issuer in response to pinging the issuer, determining that the network is available (see ¶0053, background process for pinging; ¶0053, pinging for delivery; claim 25).
As the combination of Conway, Richelson, Salmon, and Ginter teaches determining that the network is available, it would have been obvious to one of ordinary skill in the art of communication to substitute one known element for another for determining connectivity between two devices for communication, and further it would take no more than ordinary creativity for a person of ordinary skill to use technique available, i.e. pinging via background process as taught by Qiu, as a technique in determining connectivity between two devices for communicating request as disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
Insofar as the generation of the instruction that is performed by the background process, as Conway and Richelson teach preparation of data to send to the recipient as described above and Qiu generally teaches performing computer functions by the background process (see 0053), it would have taken no  more than ordinary creativity for a person of ordinary skill to use computer processing technique available, i.e. background process, as a technique in generating an instruction to process the transaction for sending the transaction data as disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

As per claim 3, the combination of Conway, Richelson, Salmon, Ginter, and Qiu discloses wherein decrypting the card data is based at least in part on an instruction received from the computing system, wherein the instruction indicates that the network is available (see Qiu: ¶0053, background process for pinging; ¶0053, pinging for delivery).


Claims 11, 14, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Conway” in view of “Richelson” and “Salmon” 

Per claims 11 and 14, Conway teaches a method comprising:
receiving, by one or more servers of a payment service (i.e., aggregator/processing device for routing a credit card payment) and from a point-of-sale device associated with a merchant (i.e., merchant terminal), transaction data associated with a transaction between a customer and the merchant, the transaction data including card data associated with a transaction card of the customer (see Fig. 2 – Fig. 5; ¶0007, processing device for routing a credit card payment transaction between a merchant terminal at a merchant and acquirer servers … receive an authorization request for the credit card transaction from the merchant terminal; ¶0042-¶0043, credit card (card present) or by providing his/her card information online … merchant 204 passes the payment request with the card information to the payment aggregator; ¶0051, acquiring bank which is also the issuing bank for the transaction cardholder); 
determining, by the one or more servers of the payment service, that a network for sending a request to an issuer associated with the transaction card is unavailable, wherein the request includes the card data, and wherein the request is to authorize the transaction; determining, by the one or more servers of the payment service, that the network is available; based at least in part on the determining that the network is available, sending the transaction data to the issuer via at least one of a card network or an acquirer (see Fig. 2; ¶0036, card number; ¶0044, routes the payment authorization request to a selected acquiring bank; ¶0051, acquiring bank which is also the issuer)(by routing the payment authorization request, the device necessarily determines the availability of the network).
Conway does not specifically teach determining, by the one or more servers of the payment service and that, a network for sending a request to an issuer associated with the transaction card is unavailable is for the purpose of storing the card data so that the one or more servers of the payment service sends the request that includes the card data when the network is available.
Richelson, however, teaches a technique in which when it is determined that a sender cannot access a recipient due to a network problem, the sender is designed to store transaction information and then transmits the information to the recipient the information when the network is detected to be up again (see 0056, when it cannot access the servers due to a network problem, is designed to store transaction information locally and then transmit the information to the servers when the network is detected to be up again).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the technique of detecting network problem and store/forwarding of transaction as taught by Richelson to Conway as the combination generally improves the overall system of Conway by ensuring transaction to occur in case of network problem. 

While the combination of Conway and Richelson teaches determining to store the transaction data for later forwarding of the transaction data based on determining network problem as described above, the combination does not specifically teach that determining a level of risk of the transaction based on the transaction data and that the storing is further based on the determination of the level of risk associated with the transaction.
Salmon, however, discloses one or more servers determining that a network is unavailable, wherein the network is for sending the transaction data and a request to authorize the transaction to a computing system associated with a card issuer; determining, by the one or more servers, a level of risk associated with the transaction data (see ¶0059, in the event that issuer cannot be contacted … if Internet or dedicated communication system are unavailable or inactive … may use a stand-in processing algorithm to provide temporary authorization for the transaction … I[f] the transaction is approved by STIP, a later-occurring clearance and settlement process is used to ensure …).
Hence, as the purpose of the Salmon in determining a level of risk associated with the transaction data is for later-occurring clearance and settlement process in case of the issuer cannot be contacted and the combination of Conway and Richelson also aims to store the transaction for the sake of forwarding the transaction at later when the connection becomes available as described above, it would have been obvious to one of ordinary at the time to include the technique of determining a level of risk associated with the transaction data as taught by Salmon and utilize the determination in whether to store the transaction data in the combination of Conway and Richelson as the combination improves the overall invention by allowing a transaction to occurred even in situations in which the approving authority such as issuer is unavailable thereby providing enhance usability to the customer and also protects the sender from risk that it may not desire to take (see Salmon: ¶0059, if the total value of the transaction is under a defined dollar amount or involves a certain category of goods or service).
As per claim 17, the combination of Conway, Richelson, and Salmon further teaches wherein determining that the network for sending the request to the issuer is unavailable comprises at least one of determining that a computing device associated with the card issuer is unable to process the transaction or determining that a network connection to the computing device associated with the card issuer (i.e., recipient) is absent (see Salmon: ¶0059, in the event that issuer cannot be contacted … if Internet or dedicated communication system are unavailable or inactive …)(see Richelson: ¶0056, when it cannot access the servers due to a network problem, is designed to store transaction information locally and then transmit the information to the servers when the network is detected to be up again).

As per claim 18, the combination of Conway, Richelson, and Salmon further teaches wherein determining that the network for sending the request to the issuer is unavailable is based at least in part on determining an absence of communication between the payment service and the acquirer (see Conway: Fig. 2)(see Salmon: ¶0059, in the event that issuer cannot be contacted … if Internet or dedicated communication system are unavailable or inactive …)(see Richelson: ¶0056, when it cannot access the servers due to a network problem, is designed to store transaction information locally and then transmit the information to the servers when the network is detected to be up again).

As per claim 19, the combination of Conway, Richelson, and Salmon teaches determining to store the transaction data and storing of the transaction data as described above. In the combination of Conway, Richelson, and Salmon, the purpose of the storing is to settle/communicate with the issuer/acquirer when the network is available again as described above. Salmon further teaches sending a notification to the point-of-sale device of the merchant that the transaction is approved once the device determines that the network is unavailable and based on risk determination to approve the transaction and process the transaction in later processing (see ¶0059).
As per claim 20, while the combination of Conway, Richelson, and Salmon contemplates on network issues/problems, the combination of Conway, Richelson, and Salmon does not particularly teach wherein determining that the network is unavailable comprises determining that the network is associated with a latency above a threshold latency. 
The examiner takes Official Notice that determining unavailability/availability of a network by determining that the network is associated with a latency above a threshold latency is old and well known at the time of the invention.
As the combination of Conway, Richelson, and Salmon discloses determining unavailability of a network, it would have been obvious to one of ordinary skill in the art of communication network to substitute one known element for another for determining connectivity between two devices for communication, and further it would take no more than ordinary creativity for a person of ordinary skill to use technique available, i.e. determining that the network is associated with a latency above a threshold latency, as a technique in determining connectivity/unavailability of network between two devices for communicating request as disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).


Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Conway”, “Richelson”, and “Salmon” as applied in claim 11 above, in further in of view “Qiu”. 
Per claim 12, while the combination of Conway, Richelson, and Salmon discloses determining that the network is available, the combination of Conway, Richelson, and Salmon does not specifically wherein the network is available comprises: pinging, by a background process associated with the payment service, the issuer to determine if the network is available; and based on receiving a response from the issuer in response to pinging the issuer, determining that the network is available.
Qiu, however, teaches pinging, by a background process associated with the payment service, the issuer to determine if the network is available; and based on receiving a response from the issuer in response to pinging the issuer, determining that the network is available (see ¶0053, background process for pinging; ¶0053, pinging for delivery; claim 25).
As the combination of Conway, Richelson, and Salmon teaches determining that the network is available, it would have been obvious to one of ordinary skill in the art of communication to substitute one known element for another for determining connectivity between two devices for communication, and further it would take no more than ordinary creativity for a person of ordinary skill to use technique available, i.e. pinging via background process, as a technique in determining connectivity between two devices for communicating request as disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

As per claim 13, the combination of Conway, Richelson, Salmon, and Qiu discloses based on at least in part on receiving the response from the issuer (i.e., when the network is available), generating an instruction to process the transaction, wherein sending the transaction data to the issuer comprises sending the transaction data to the issuer based at least in part on the instruction (see Conway: Fig. 2; ¶0036, card number; ¶0044, routes the payment authorization request to a selected acquiring bank; ¶0051, acquiring bank which is also the issuer - by routing the payment authorization request, the device necessarily determines the availability of the network; ¶0073, computer instructions)(See Richelson: 0056, when it cannot access the servers due to a network problem, is designed to store transaction information locally and then transmit the information to the servers when the network is detected to be up again)(see Qui: ¶0053, background process for pinging; ¶0053, pinging for delivery)(by disclosing function of preparation and sending of the authorization request, the processor necessarily generates an instruction).
The combination of Conway, Richelson, Salmon, and Qiu does not specifically teaches that the generating an instruction to process the transaction by the background process.
However, as Conway and Richelson teach preparation of data to send to the recipient as described above and Qui generally teaches performing computer functions by the background process (see ¶0053), it would have taken no  more than ordinary creativity for a person of ordinary skill to use computer processing technique available, i.e. background process, as a technique in generating an instruction to process the transaction for sending the transaction data as disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
	


Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Conway”, “Richelson”, and “Salmon” as applied in claim 14 above, in further in of view “Ginter”.
 
Per claim 15, while the combination of Conway, Richelson, and Salmon teaches based at least in part on determining to store the data, storing the data on the storage device, the combination does not specifically teach encrypting the card data using an encryption key of a cryptographic key pair to generate encrypted card data, the cryptographic key pair including the encryption key and a decryption key; storing the encrypted card data; decrypting the card data using the decryption key to generate decrypted card data prior to the sending of the card data to the one or more servers when the network is available; and deleting, by the one or more servers of the payment service, the decryption key.
Ginter, an analogous art of storage system, discloses encrypting data prior to storage using an encryption key of a cryptographic key pair to generate encrypted transaction, the cryptographic key pair including the encryption key and a decryption key, storing the encrypted data in a storage device, retrieving the encrypted data and decrypting the retrieve encrypted data using the decryption key; deleting the decryption key (see col. 41, lines 40-62; col. 63, lines 13-27; col. 64, lines 1-5; col. 136, lines 37-50; col. 171, line 14 – col. 172, line 26, the old key may now be removed; col. 172, lines 37-67; col./line 199/33-200/22; col. 209, lines 25-50). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the technique of securing of storage data as taught by Ginter to the combination of Conway, Richelson, and Salmon as the combination generally improves the overall security of the system by protecting the stored data from potential leakage of the stored data and revealing of sensitive information.   

As per claim 16, the combination of Conway, Richelson, Salmon, and Ginter further teaches in response to storing the encrypted card data, sending the encrypted card data to a hardware security module, wherein the encryption key is received from the hardware security module, and wherein decrypting the card data comprises: decrypting, by the hardware security module, the card data using the decryption key stored on the hardware security module, and receiving, by the payment service from the hardware security module, the decrypted card data (see Ginter: col. 60, lines 7-55; col. 127, lines 48-50; col. 213, lines 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication No. 2011/0016043 discloses store and forward technique; US Patent Publication 2010/0021049 discloses hardware security module; US Patent No. 6,725,444 discloses purging technique; US Patent No. 7,478,266 discloses repeating of process until confirmation; US Patent No. 7,039,015 discloses use of latency in determining network problem.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S KIM/Primary Examiner, Art Unit 3685